                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 BRANDON D. BRADLEY, SR.,

        Plaintiff,                                                     ORDER
 v.
                                                               Case No. 19-cv-995-jdp
 DANE CO. SHERIFF'S DEPT., et al.

        Defendants.


 BRANDON D. BRADLEY, SR.,
                                                                       ORDER
        Plaintiff,
 v.                                                            Case No. 19-cv-996-jdp

 DANE CO. SHERIFF'S DEPT.,

        Defendant.


 BRANDON D. BRADLEY, SR.,

        Plaintiff,                                                     ORDER
 v.
                                                               Case No. 19-cv-997-jdp
 LEIGHA WEBER, et al.

        Defendants.




       Plaintiff Brandon D. Bradley, Sr., a prisoner in the custody of the Wisconsin

Department of Corrections, has submitted three proposed civil actions under 42 U.S.C.

§ 1983. Plaintiff has filed a certified copy of a trust fund account statement in support of the

motion for leave to proceed without prepaying the fee. After considering the motion and

supporting documentation, the court concludes that plaintiff qualifies for indigent status.
       Even when a prisoner litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1).                Using

information for the relevant time period from plaintiff’s trust fund account statement, I

conclude plaintiff’s initial partial filing fee to be $0.10 for each case. For these cases to proceed,

plaintiff must submit this amount on or before December 30, 2019.

       If plaintiff does not have enough money to make the initial partial payments from

plaintiff’s regular account, plaintiff should arrange with authorities to pay the remainder from

plaintiff’s release account.




                                              ORDER

       IT IS ORDERED that,

       1.      Plaintiff Brandon D. Bradley, Sr. is assessed $0.10 as initial partial payments of

the $350.00 fees for each case (19-cv-995, 19-cv-996 and 19-997). Plaintiff is to submit a

check or money order made payable to the clerk of court in a total amount of $0.30 ($0.10 for

each case) or advise the court in writing why plaintiff is not able to submit the assessed

amount(s) on or before December 30, 2019.

       2.      If, by December 30, 2019, plaintiff fails to make the initial partial payment or

show cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily

and the case will be closed without prejudice to plaintiff filing this case at a later date.

       3.      No further action will be taken in these cases until the clerk’s office receives

plaintiff’s initial partial filing fees as directed above and the court has screened the complaints
as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915A. Once the screening

process is complete, a separate order will issue.




               Entered this December day of 9th, 2019.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
